DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 06/23/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipaed by Lee et al. 20180342707.

    PNG
    media_image1.png
    468
    1128
    media_image1.png
    Greyscale


Regarding claims 1, 3-5, and 12-14, figs. 1-3 of Lee discloses a display device, comprising a display panel, wherein the display panel comprises(comprising): a display panel, comprising: 
a pixel array (as labeled by examiner above) comprising a thin film transistor layer; 
a substrate 110 comprising a first area (30/40) and a second area 60 disposed on a bottom of the pixel array and a bending area 50 disposed between the first area and the second area, wherein the substrate has a first hollowed-out area (504 of area of 114 hollowed out in 50 – see fig. 18 and par [0137]) in the bending area, and a material of the substrate is polyimide (par [0081] - each of the first and second organic layers 111 and 113 may include a polyimide-based resin, note that 110 is made of 111, 112, 113, 114 and 111 and 113 may include a polyimide-based resin); and 
an adhesive layer 115 (a type of adhesive to hold the structure together) disposed between the substrate and the pixel array, 
wherein the adhesive layer 115 has a second hollowed-out area (501 – par [0084] and fig. 18) corresponding to the bending area; 
wherein a protective layer 270 (par [0098] and fig. 20) is filled in the first and second hollowed-out areas.

Regarding claim 2, fig. 3 of Lee discloses wherein a thickness (note thickness of 270 varies as depth of changes and a thickness of 270 within 501 and 504) of the protective layer is not greater than a sum of depths  of the first and second hollowed-out areas (thickness of 270 with 504 and 501 is equal to depths of 501 and 504 added together).

Regarding claims 6 and 15, fig. 3 of Lee discloses wherein a thickness of the protective layer is not greater than a depth of the first hollowed-out area (note thickness of 270 varies as depth of changes and a thickness of 270 with 504 is not greater than a depth of 504 as claimed).

Regarding claims 8 and 17, fig. 3 of Lee discloses wherein a cross- sectional shape of the first hollowed-out area is trapezoidal.

Regarding claims 9 and 18, fig. 3 of Lee discloses wherein a number of the first hollowed-out area is one.

Regarding claims 10 and 19, fig. 1B and fig. 3 of Lee discloses wherein a plurality of first hollowed-out areas are defined in the bending area and arranged in a discontinuous manner (note the 504 is across the area 50 of fig. 1B and left area of 504 hollowed-out is discontinuous from right area of hollowed-out of fig. 1B with right in between for separation making it discontinuous as claimed).

Regarding claim 11 and 20, fig. 3 of Lee discloses wherein a width of a cross-section of the first hollowed-out area (width of 504 in X-direction in fig. 19) is not greater than a width of the bending area (bending area is top surface area of 270 which would necessary bend when bent to form fig. 1B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829